 1
 2
 3
 4
 5
 6                               UNITED STATES DISTRICT COURT
 7                                      DISTRICT OF NEVADA
 8                                                     ***
 9
10   BANK OF AMERICA, N.A.,                              Case No. 2:16-cv-00392-RFB-GWF
11                                        Plaintiff,
                                                                            ORDER
12           v.
13   LAKE MEAD COURT HOMEOWNERS
     ASSOCIATION, et al.,
14
                                       Defendants.
15
16          Before the Court for consideration is the Report and Recommendation (ECF No. 42) of the

17   Honorable George Foley, Jr., United States Magistrate Judge, entered October 31, 2018.

18          A district court “may accept, reject, or modify, in whole or in part, the findings or

19   recommendations made by the magistrate.” 28 U.S.C. § 636(b)(1). A party may file specific

20   written objections to the findings and recommendations of a magistrate judge. 28 U.S.C. §

21   636(b)(1); Local Rule IB 3-2(a). When written objections have been filed, the district court is

22   required to “make a de novo determination of those portions of the report or specified proposed

23   findings or recommendations to which objection is made.” 28 U.S.C. § 636(b)(1); see also Local

24   Rule IB 3-2(b). Where a party fails to object, however, a district court is not required to conduct

25   “any review,” de novo or otherwise, of the report and recommendations of a magistrate judge.

26   Thomas v. Arn, 474 U.S. 140, 149 (1985). Pursuant to Local Rule IB 3-2(a), objections were due

27   by November 14, 2018. No objections have been filed. The Court has reviewed the record in this

28   case and concurs with the Magistrate Judge’s recommendations.
 1        IT IS THEREFORE ORDERED that the Report and Recommendation (ECF No. 42) is
 2   ACCEPTED and ADOPTED in full.
 3        IT IS FURTHER ORDERED that default be entered against Defendant Alessi & Koenig.
 4
          DATED: November 29, 2018.
 5
                                                        _____________________________
 6                                                      RICHARD F. BOULWARE, II
                                                        United States District Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                            -2-
